Exhibit 10.40

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made by and between Nitches, Inc., a California corporation
(“Company”), and Paul M. Wyandt (“Executive”), an individual residing in the
State of California, with reference to the following:

WHEREAS, Executive is currently employed by the Company in the capacity as its
President and Chief Operating Officer, and Executive’s background, expertise,
and efforts have contributed to the success and financial strength of the
Company; and

WHEREAS, the relative rights and obligations of employers and employees in
California may be, in the absence of agreement or policy, subject to the
uncertainties of future changes in California law and judicial decisions; and

WHEREAS, the Company and Executive desire to define their respective rights and
obligations as provided herein; and

WHEREAS, the Company wishes to assure itself of the continued opportunity to
benefit from Executive’s services for the period provided in this Agreement, and
Executive is willing to serve in the employ of the Company on a full-time basis
in accordance with the terms hereof for said period; and

WHEREAS, the Board of Directors of the Company has determined that the best
interests of the Company would be served by Executive’s continued employment
under the terms of this Agreement by the Company and its Affiliates in
Executive’s current capacity or such capacities as the Board may delegate to him
from time to time during the term of this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

1.

 

Definitions.

 

 

 

 

(a)

“Affiliate” shall mean any Person that controls or is controlled by or under
common control with the Company, whether now or hereafter formed.

 

 

 

 

(b)

“Agreement” means this Employment Agreement and any amendments hereto complying
with Section 15(f) hereof.

 

 

 

 

(c)

“Board” means the Board of Directors of the Company unless the context otherwise
requires.

 

 

 

 

(d)

“Cause” means (1) Executive’s conviction of any criminal act constituting fraud
with respect to or embezzlement or theft of funds or property from the Company,
or conviction of a felony involving dishonesty or moral turpitude; or (2) bad
faith by Executive in the performance of his duties, consisting of a course of
conduct evidencing gross negligence or gross incompetence (which is intended to
be far beyond failure to meet performance goals) provided, with respect to this
clause(2), if the effect of each such act or omission resulting from such course
of conduct is curable that the Board shall have given written notice to
Executive with respect to such course of conduct, and Executive shall have
failed to terminate such course of conduct and cure the effects of each such act
or omission within 30 days of the receipt by Executive of such written notice.

1




 

(e)

“Change in Control” means any of the following events:


 

(i)

An acquisition (other than directly from the Company) of any voting securities
of the Company (“Voting Securities”) by any “Person” (as the term person is used
for purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”)), immediately after which such Person has
“Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under the
1934 Act) of 50.1% or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred, Voting Securities which are acquired in a
“Non-Control Acquisition” (as hereinafter defined) shall not constitute an
acquisition which would cause a Change in Control.  A “Non-Control Acquisition”
shall mean an acquisition by (i) an employee benefit plan (or a trust forming a
part thereof) maintained by (x) the Company and/or its affiliates (collectively,
the “Company”) or (y) any corporation or other Person of which a majority of its
voting power or its equity securities or equity interest is owned directly or
indirectly by the Company (a “Subsidiary”), (ii) the Company or any Subsidiary
or (iii) any Person in connection with a “Non-Control Transaction” (as
hereinafter defined).

 

 

 

 

(ii)

Approval by the Company’s shareholders of:


 

(1)

A merger, consolidation or reorganization involving the Company, if the
shareholders of the Company, immediately before such merger, consolidation or
reorganization, fail to own, directly or indirectly, immediately following such
merger, consolidation or reorganization, at least 50.1% of the combined voting
power of the outstanding Voting Securities of the entity resulting from such
merger or consolidation or reorganization (“Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such merger, consolidation or reorganization.  (A merger,
consolidation or reorganization involving the Company that fails to satisfy the
these conditions shall herein be referred to as a “Non-Control Transaction.”);

 

 

 

 

(2)

A complete liquidation or dissolution of the Company; or

 

 

 

 

(3)

An agreement for the sale or other disposition of all or substantially all of
the assets of the Company to any Person (other than to an entity of which the
Company directly or indirectly owns at least 50.1% of the voting shares).

2




 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (“Subject Person”) acquired Beneficial Ownership of
more than the permitted amount of the outstanding Voting Securities as a result
of the Company’s acquisition of Voting Securities which, by reducing the number
of Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
Company’s acquisition of Voting Securities, and after such Company share
acquisition, the Subject Person becomes the Beneficial Owner of any additional
Voting Securities which increases the percentage of the then outstanding Voting
Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.


 

(f)

“Compensation Committee” is the committee of the Board appointed as such to act
on behalf of the full Board in matters of executive compensation and benefits.

 

 

 

 

(g)

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of the Company, as
applicable, whether through the ownership of voting securities, by contract or
otherwise.

 

 

 

 

(h)

“Disability” means physical or mental illness resulting in Executive’s absence
on a full-time basis from Executive’s duties with the Company or its Affiliates
for one hundred twenty (120) consecutive calendar days, as determined by the
written medical opinion of an independent physician acceptable to Executive and
the Company, subject to the procedure referenced in Section 9(a). If the Company
and Executive cannot agree as to such an independent physician, each shall
appoint one physician and those two physicians shall appoint a third physician
who shall make such determination. In no event shall Executive be considered
disabled for the purposes of this Agreement unless Executive is deemed disabled
pursuant to any disability insurance coverage applicable to him.

 

 

 

 

(i)

“Expiration” means the termination of this Agreement, including Executive’s
employment hereunder, and of any further obligations of the parties, except as
specified in the Agreement, upon completion of the Term.

 

 

 

 

(j)

“Fiscal Year” means the year ending August 31.

 

 

 

 

(k)

“Good Reason” means, without the Executive’s written consent: (a) a material
adverse change in the Executive’s title or the assignment of duties to the
Executive materially and adversely inconsistent with the Executive’s position;
(b) any material failure of the Company to comply with its covenants and
agreements contained in this agreement; (c) any Change in Control; (d) any
purported termination of the Executive’s employment by the Company for a reason
or in a manner not expressly permitted by this Agreement; or (e) any requirement
by the Company that the Executive’s primary office location be other than in the
San Diego Metropolitan Area.  In the event the Executive determines that Good
Reason exists, Executive must notify the Company in writing of his determination
that an event described in clause (a) through (e) has occurred, within thirty
(30) days following the Executive’s knowledge of such event which the Executive
determines constitutes Good Reason, or such event shall not constitute Good
Reason under this Agreement.  Following receipt of such notice, if the Company
remedies such event within thirty (30) days following notice, the Executive may
not terminate employment for Good Reason as a result of such event.

3




 

(l)

“Person” means an individual, a group acting in concert, a corporation, a
partnership, an association, a joint stock company, a trust, a limited liability
corporation, any unincorporated organization or a government or political
subdivision thereof.

 

 

 

 

(m)

“Retirement” or “Retire” means the Termination by Executive of his employment
with the Company and its Affiliates based upon retirement in accordance with the
Retirement Plan.

 

 

 

 

(n)

“Retirement Plan” means any retirement plans of the Company applicable to
Executive in effect on the date of Executive’s Termination or resignation.

 

 

 

 

(o)

“Term” means the initial term of this Agreement and any extensions hereof, as
provided in Section 4.

 

 

 

 

(p)

“Termination” and “Terminate(d)” means the termination of this Agreement and of
Executive’s employment hereunder for any of the following reasons unless the
context indicates otherwise:  (i) Retirement, (ii) Death of Executive, (iii)
Disability, (iv) Expiration, (v) resignation by Executive, (vi) liquidation of
the Company,  (vii) Termination for Cause, (viii) Termination Without Cause, and
(ix) by Executive for Good Reason.

2.                  Employment.

The Company agrees to continue Executive in its employ, and Executive agrees to
remain in the employ of the Company, for the period stated in Section 4 hereof
subject to and upon the terms and conditions herein provided.

3.                   Position and Responsibilities.

The Company shall employ Executive as President with the Company, and Executive
shall be elected to the Board.  Executive shall serve as such for the Term and
on the conditions hereinafter set forth. Executive agrees to perform such
services not materially inconsistent with Executive’s position as shall from
time to time be assigned to Executive by the Board or its designee.  No other
employee of the Company other than the Chairman of the Board and the Chief
Executive Officer shall have authority or responsibilities that are equal to or
greater than those of Executive.  Executive shall report solely and directly to
the Chief Executive Officer.

4.                   Term of Employment.

Subject to the provisions and conditions of this Agreement, the term of
Executive’s employment under this Agreement shall commence as of April 1, 2006
and shall continue for a term of five  (5) years. A Change of Control will cause
the term ending date to be extended for three (3) years from the effective date
of the Change of Control if the Change of Control occurs anytime after March 31,
2008.

In the event the Company retains Executive as an employee following the
expiration of the Term, such employment, absent a written agreement to the
contrary, will be month-to-month on an at-will basis with such compensation to
which the parties may then agree, subject to termination at any time with or
without cause, and without liability except as provided for in this Agreement.

4




If the Company does not retain Executive as an employee after expiration of the
Term, Executive’s employment shall cease without further liability to Executive
except as provided for in this Agreement.  Executive’s employment shall also
terminate, and the Term of this Agreement will expire, upon Executive’s
Resignation, Retirement, Death or Disability, the liquidation of the Company,
the Termination by the Executive for Good Cause, or upon Executive’s Termination
for Cause.

5.                  Duties.

 

(a)

The Company and Executive hereby agree that, subject to the provisions of this
Agreement, the Company shall employ Executive, and Executive shall serve the
Company as an executive for the Term of this Agreement.  The specific executive
position(s) in which Executive will serve will be designated from time to time
by the Board, with his initial position(s) to be as set forth in this Agreement.

 

 

 

 

(b)

The Executive will obtain advance written approval from the Board of Directors’
or Chairman of the Board before (i) signing any real estate purchase or lease;
signing any employment agreements or hiring any employee with a annual salary in
excess of $60,000; (ii) approving any capital expenditure exceeding $10,000; or
(iii) committing the Company to any liability for more than one year.

 

 

 

 

(c)

In the event that Executive is assigned to a position involving different
responsibilities and duties of office than those he is currently exercising or
is provided with a different title than that stipulated in this Agreement, then
such changed position and title shall at a minimum be equivalent to Executive’s
then current position and title including but not limited to his reporting
relationship within the Company.

 

 

 

 

(d)

During the Term hereof, Executive shall devote the majority of his business
time, attention, skill and efforts to the faithful performance of the business
of the Company to the fullest extent necessary to properly discharge his duties
and responsibilities hereunder, whether such business is operated directly by
the Company or through one or more of its Affiliates.  Executive’s position and
duties with Affiliates, if any, shall be as identified from time to time by the
Board of Directors of such Affiliate(s) and agreed by Executive, provided that
Executive’s principal duties; whether with the Company or any Affiliates, shall
be as set forth in Section 3.  Further, with the approval of the Board,
Executive may serve, or continue to serve, on the boards of directors of, and
hold any other offices or positions in, companies or charitable, political or
civic organizations, which, in the Board’s judgment, will not present any
material conflict of interest with the Company or its Affiliates, and will not
unfavorably affect the performance of Executive’s duties pursuant to this
Agreement.

6.                  Working Facilities.

Executive shall be furnished with a private office, necessary secretarial or
clerical assistance, and such other facilities, amenities and services as are
presently or may hereafter be furnished to similarly situated executives of the
Company, and as are appropriate for Executive’s position and adequate for the
performance of his duties hereunder.

5




7.                  Place of Performance.

The Company shall provide and the Executive shall maintain an office located in
the San Diego Metropolitan Area or such other location as the Company and the
Executive shall mutually agree upon.

8.                  Salary, Expenses, Benefits, & Bonus.

 

(a)

Salary.  The Company shall pay Executive a base annual salary of $160,000 or
such higher amount as the Board may set in its sole discretion, payable in at
least monthly installments (Salary).  Any increase in annual salary shall not
serve to limit or reduce any other obligations to Executive under this
Agreement.

 

 

 

 

(b)

Reimbursement of Expenses.  The Company shall pay or reimburse Executive, on a
monthly basis, for reasonable travel, entertainment, promotional and other
expenses incurred by Executive in the performance of his obligations under this
Agreement, pursuant to Company expense reimbursement policies in effect for all
executive employees from time to time.  The Company also will reimburse
Executive for initiation fees and dues associated with membership in such
professional, social, civic and service clubs of which Executive is now a
member, and which have been or are hereafter approved for reimbursement on a
case by case basis by the Board of Directors.

 

 

 

 

(c)

Vacation Leave.  Executive shall be entitled to four (4) weeks vacation time
each year.

 

 

 

 

(d)

Holidays, Leave Days, Etc.  Executive shall be entitled to such holidays, sick
leave, leaves of absence and other absences in accordance with normal Company
policy.

 

 

 

 

(f)

Participation in Welfare and Benefit Plans. In addition to the foregoing,
Executive shall be entitled to participate in (personally and/or for the benefit
of his family or other beneficiaries) any Company welfare, insurance and benefit
plans.

 

 

 

 

(g)

Pension and Profit-Sharing Plans.  In accordance with the general terms and
provisions of such plans, Executive shall be entitled to all benefits payable
under the Company’s present or future retirement and profit sharing programs.

 

 

 

 

(h)

Bonus. Executive may be paid an annual bonus at the discretion of the Board of
Directors in an amount determined by the Compensation Committee. The Executive
will present to the Compensation Committee a request for bonus consideration
with documented justification.

9.                  Termination.

This Agreement and Executive’s employment may be ended by the Board, its
designee, or by Executive, as herein provided, without further obligation or
liability except as expressly provided herein:

 

(a)

Retirement, Death, Disability, or Resignation.  Executive’s employment hereunder
shall cease at any time by Executive’s Retirement, Death, Disability, or
voluntary resignation.  Disability shall be deemed to have occurred only after
the following procedure has been satisfied:  If within thirty (30) days after
written notice of proposed Termination for Disability is given to Executive by
the Company, Executive has not returned to the full-time performance of his
duties, the Company may end Executive’s employment by giving written notice of
Termination for Disability.  Such notice may be given by the Company following
Executive’s absence from Executive’s duties by reason of physical or mental
disability for one hundred-twenty (120) consecutive calendar days.

6




 

(b)

Termination for Cause.  Executive’s employment hereunder shall cease upon a good
faith finding of Cause by the Board; provided, however, that Executive must be
given written notice of the Board’s finding of conduct by Executive amounting to
Cause for such Termination, specifying the particulars thereof.

 

 

 

 

(c)

Expiration. Executive’s employment shall cease, or shall continue on an at-will
basis as provided in Section 4, upon the expiration of the Term of this
Agreement.

 

 

 

 

(d)

Good Reason. Executive shall have the right to terminate his employment for Good
Reason.

 

 

 

 

(e)

Without Cause.

 

 

 

 

(f)

Liquidation of the Company.

10.                Payments to Executive upon Termination.

 

(a)

Retirement, Disability, or Death.  In the event of Termination of this Agreement
due to Executive’s Retirement, Death or Disability, Executive or Executive’s
spouse and/or estate shall be entitled to all benefits generally available to
Company employees, or their spouses and/or estates, as of the date of such
Retirement, Disability, Death, without reduction, including but not limited to
payments under the plans identified in Sections 8(f) and (g), and a payment of
Salary equal to one (1) month for each year of completed and partial employment.

 

 

 

 

(b)

Resignation. In the event of Executive’s voluntary resignation neither the
Company nor any Affiliate shall have any further obligation to Executive under
this Agreement or otherwise, except as may be expressly required by law, except
to pay all earned compensation, bonus, and reimbursement for expenses and
accrued vacation, through date of termination.

 

 

 

 

(c)

Expiration or Liquidation of the Company. Upon Expiration or Liquidation of the
Company, neither the Company nor any Affiliate shall have any further obligation
to Executive under this Agreement or otherwise, except as may be expressly
required by law, except to pay through date of termination all earned
compensation, bonus, reimbursement for expenses and accrued vacation, and a
transition payment of Salary equal to one (1) month for each year of completed
and partial employment. If for Expiration and the Executive’s employment
continues on as an at-will basis, the transition payment may be deferred upon
mutual agreement in writing by the Company and the Executive.

 

 

 

 

(d)

Termination for Cause.  In the event Executive is Terminated by the Company for
Cause, neither the Company nor any Affiliate shall have any further obligation
to Executive under this Agreement or otherwise, except as may be expressly
required by law.

7




 

(e)

Termination for Good Reason or Without Cause. In the event that Executive
terminates this Agreement for Good Reason, or the Company terminates this
agreement without Cause, during the unexpired Term hereof, Company will pay to
Executive on at least a monthly basis sums equivalent to those which Executive
would have received under Section 8 but for such Termination for Good Reason or
without Cause, plus an immediate payment of Salary equal to one (1) month for
each year of completed and partial employment (Transition). The objective of
this provision is to place Executive, so far as is financially reasonable, in at
least the same position as if he had been employed throughout the Unexpired Term
of this Agreement and any such retirement plans continued to provide the same
benefits after the Executive’s Termination Without Cause or for Good Reason as
before such Termination.

 

 

 

 

 

The receipt of the amounts and benefits provided by this Section 10(e) shall
constitute the sole remedy of Executive against the Company, its Affiliates and
their respective past, present and future officers, directors, shareholders,
employees and agents, in the event of a Termination for Good Reason or Without
Cause, unless specified to the contrary herein.


 

(1)

Mitigation of Payments.  The monthly payments, but not the Transition payment,
described in this Section 10(e) shall be reduced by any and all compensation
received by Executive from another employer during the Unexpired Term of this
agreement, but shall not be reduced by Executive’s personal investment income.

 

 

 

 

(2)

Source of Payments.  All payments provided  in this Section 10 shall be paid in
cash from the general funds of the Company, and no special or separate fund need
be established and no other segregation of assets need be made to assure
payment.  Executive shall have no right, title, or interest whatever in or to
any investments which the Company may make to aid the Company in meeting its
obligations hereunder.

11.                  Confidential Information.

During the Term of this Agreement and thereafter, Executive shall not, to the
detriment of the Company or its Affiliates, disclose or reveal to any
unauthorized person any confidential information relating to the Company or its
Affiliates, or to any of the businesses operated by them, and Executive confirms
that such information constitutes the exclusive property of the Company and its
Affiliates.

12.                  Federal Income Tax Withholding.

The Company may withhold from any compensation or benefits payable under this
Agreement, including amounts payable under Section 10, all federal, state, city
or other taxes or deductions as shall be required pursuant to any law,
governmental regulation or ruling.

13.                  Effect of Prior Agreements.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof and supersedes any prior or contemporaneous
agreements, representations or understandings, whether oral or written, express
or implied, between the Company, its Affiliates, and Executive with respect to
Executive’s employment by the Company. The parties do not intend for this
Agreement to supersede or invalidate the terms of any written employee benefit
or welfare plans with the Company covering Executive, unless necessary to carry
out the purposes of this Agreement.

8




14.                  Arbitration.

Any controversy between the parties hereto, including the construction,
application or breach of any of the terms, covenants or conditions of this
Agreement, and all claims relating to or arising from Executive’s employment or
termination, including all statutory claims (including but not limited to all
statutes dealing with employment discrimination), shall on timely written
request of one party served upon the other, be submitted to confidential
arbitration and be governed by the laws of the State of California.  The
arbitration shall take place in the City of San Diego, CA.  The parties may
agree upon one arbitrator, but in the event they cannot agree the arbitrator
shall be a retired judge designated by the then Presiding Judge of the
California Superior Court, San Diego County.  Arbitration shall be the exclusive
remedy of Executive and the Company and the award of the arbitrator shall be
final and binding upon the parties.

15.                General Provisions.

 

(a)

Nonassignability.  Neither this Agreement nor any right or interest hereunder
shall be assignable by Executive or Executive’s beneficiaries or legal
representatives without the Company’s prior written consent, provided, however,
that nothing in this Section 15(a) shall preclude (i) Executive from designating
a beneficiary to receive any benefits payable hereunder upon his death, or (ii)
the executors, administrators, or other legal representatives of Executive or
his estate from assigning any rights hereunder to the person or persons entitled
thereto.

 

 

 

 

(b)

Assumption.  The Company shall require any successor in interest (whether direct
or indirect or as a result of purchase, merger, consolidation, Change in Control
or otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligation under this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

 

 

 

 

(c)

No Attachment.  Except as required by law, no right to receive payments under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

 

 

 

 

(d)

Effect of Termination of Agreement.  Notwithstanding any Termination of this
Agreement and Executive’s employment in accordance with the provisions hereof,
such Termination shall not be construed to relieve any party of the obligation
to pay any sums which are accrued and owing under this Agreement unpaid as of
the date of such Termination, or to affect benefits which have become vested
either pursuant to the terms hereof or to the plan under which such benefits
have been granted.

 

 

 

 

(e)

Binding Agreement.  This Agreement shall be binding upon, and inure to the
benefit of, Executive, the Company and its Affiliates, and their respective
heirs, successors and permitted assigns.  Each party acknowledges that no
representations, inducements, promises, or agreements have been made by any
party, or anyone acting on behalf of any party, which are not embodied herein
and that no other agreement, statement, or promise not contained in this
Agreement shall be valid or binding on either party except as provided herein.

9




 

(f)

Amendment or Augmentation of Agreement.  This agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.  Unless
expressly agreed to in writing by the parties hereto, no additional rights or
compensation, even if given or accepted, shall be deemed to modify or otherwise
affect the express terms and conditions of this Agreement.

 

 

 

 

(g)

Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement except by written instrument of the party charged with such
waiver or estoppel.  No such waiver shall be deemed a continuing waiver unless
specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

 

 

 

(h)

Severability.  If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held so invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.  If any provision of this
Agreement shall be held invalid in part, such invalidity shall in no way affect
the rest of such provision not held so invalid, and the rest of such provision
together with all other provision of this Agreement shall, to the full extent
consistent with law, continue in full force and effect.

 

 

 

 

(i)

Notices.  All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if personally
delivered or if mailed by United States certified or registered mail, prepaid,
to the parties or their permitted assignees at the following addresses (or at
such other address as shall be given in writing by either party to the other):


 

To:

Nitches, Inc.

 

 

10280 Camino Santa Fe

 

 

San Diego, CA  92121

 

 

Attention:  Chairman

 

 

 

 

To:

Executive at the last known address

 

 

contained in the Personnel Records

 

 

of the Company

10




 

(j)

Headings.  The headings of paragraphs herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provision of this Agreement.

 

 

 

 

(k)

Governing Law.  This Agreement has been executed and delivered in the State of
California, and its validity, interpretation, performance, and enforcement shall
be governed by the laws of said State, without regard to principles of conflicts
of law.

 

 

 

 

(l)

Advice of Counsel.  Executive has been encouraged to consult with legal counsel
of his choosing concerning the terms of this Agreement prior to executing this
Agreement.  Any failure by Executive to consult with competent counsel prior to
executing this Agreement shall not be a basis for rescinding or otherwise
avoiding the binding effect of this Agreement.  The parties acknowledge that
they are entering into this Agreement freely and voluntarily, with full
understanding of the terms of the Agreement.  Interpretation of the terms of
this Agreement shall not be construed for or against either party on the basis
of the identity of the party who drafted the provision in question.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized representative, and Executive has signed this Agreement, all as
of April 1, 2006.

NITCHES INC.

 

EXECUTIVE

 

 

 

 

 

 

/s/ Michael Sholtis

 

/s/ Paul M. Wyandt

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

For the Compensation Committee

 

Paul M. Wyandt

11